         Case 1:20-cv-02090-LGS Document 16 Filed 09/14/20 Page 1 of 1




Ballon Stoll Bader & Nadler P.C.
COUNSELLORS AT LAW                            FOUNDED 1931                             729 SEVENTH AVENUE
                                                                                                  17TH FLOOR
                                                                                        NEW YORK, NY 10019
                                                                                            Ph: 212-575-7900
                                                                                          www.ballonstoll.com
BY ECF

September 14, 2020

Honorable Lorna G. Schofield
United States District Judge
United States District Court, SDNY
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Hain Capital Investors Master Fund Ltd. v. Rio Sul S.A. de C.V.
              Civil Action No. 20-2090

Dear Judge Schofield:

        We represent the Plaintiff, Hain Capital Investors Master Fund, Ltd. I am writing with
respect to the Court’s order dated June 16, 2020 [Docket No. 13].

        As indicated in my June 12, 2020 letter to the Court, Plaintiff’s process server effected
service on Defendant in accordance with the Hague Convention on Plaintiff via service upon the
Central Authority in Mexico. As of today, neither Plaintiff nor Plaintiff’s process server has heard
from the Central Authority in Mexico as to whether service has been effected. We will continue to
provide updates in accordance with the Court’s June 16, 2020 order.

                                                     Respectfully submitted,


                                                     /s/ Vincent J. Roldan
